                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


CYWEE GROUP LTD.,                               §
                                                §
       Plaintiff,                               §
                                                §
       v.                                       §
                                                §
SAMSUNG ELECTRONICS CO. LTD. and                §         Case No. 2:17-CV-140-WCB
SAMSUNG ELECTRONICS AMERICA,                    §
INC.,                                           §
                                                §
       Defendants.                              §


                         MEMORANDUM OPINION AND ORDER

       Before the Court are Plaintiff’s Motion for Leave to Supplement Expert Reports to Include

Third-Party Discovery, Dkt. No. 176, and Defendants’ Motion to Strike Plaintiff’s Untimely

Supplemental Infringement Charts, Dkt. No. 187. On October 24, 2018, the Court held a hearing

on various motions in this case, including the two motions referenced above. After considering the

arguments made in the parties’ briefs and during the hearing, the Court GRANTED Plaintiff’s

Motion for Leave to Supplement Expert Reports to Include Third-Party Discovery and DENIED

Defendants’ Motion to Strike Plaintiff’s Untimely Supplemental Infringement Charts. The Court

ruled on the motions in open court and noted the decisions in a minute order issued on October 26,

2018. Dkt. No. 238, at 2. This memorandum opinion and order details the reasons for the Court’s

rulings on those two motions.

                                 I. Governing Legal Principles

       Although the procedural posture of the two motions and the background facts pertinent to

each are somewhat different, the issues are similar.     In the motion filed by the defendants

(“Samsung”), the issue is whether the Court should permit the plaintiff (“CyWee”) to amend its

                                                1
infringement contentions after the deadline for serving infringement contentions has passed.

Samsung’s motion is addressed to CyWee’s effort to amend its infringement contentions to add a

theory that some of the accused devices use a Samsung algorithm to implement their sensor fusion

functionality, rather than an Android algorithm, as CyWee had initially contended.

       In the motion filed by CyWee, the issue is whether the Court should grant a two-week

extension of the period for filing expert reports. The necessary effect of granting CyWee’s motion,

however, would be to allow CyWee to pursue a theory of infringement that was not in its initial

infringement contentions—the theory that some of the accused devices use a Qualcomm algorithm

to implement their sensor fusion functionality, rather than an Android algorithm, as CyWee

initially contended in its infringement contentions. Because permitting the filing of expert reports

incorporating a new theory of infringement would require the service of new infringement

contentions, the Court treats CyWee’s motion as addressing both the date for serving its expert

reports and the deadline for serving amended infringement contentions.

       The Discovery Order entered in this case provided that the plaintiff need not comply with

the requirement in the local rules to file infringement contentions for claim elements reciting a

software limitation “until 30 days after the source code for each Accused Instrumentality is

produced by the opposing party.” Dkt. No. 35, at 2. The parties dispute when the source codes

for the various accused products in this case were produced. Samsung argues that the source

code for the Samsung-algorithm products was produced as early as March 23, 2018, and the

source code for the Qualcomm-algorithm products was made available as of July 25, 2018.

Under Samsung’s theory, because the amended infringement contentions were not served within

30 days of those dates, the amended infringement contentions are untimely, and the extension of

time for filing expert reports should not be granted. CyWee contends that the source code for the



                                                 2
Samsung-algorithm code was not produced for inspection until August 14, 2018, and that the

amended infringement contentions, which were served on September 10, 2018, were therefore

timely. Even if a fully searchable version of Samsung-algorithm code is regarded as having been

produced as early as July 30, 2018, CyWee contends that the period of delay is short and

excusable in light of the need to confirm whether the proper files were included in the source

code that was being produced. As for the Qualcomm-algorithm source code, CyWee contends

that while Qualcomm produced the relevant source code on July 25, 2018, CyWee required a

deposition of a Qualcomm representative to facilitate the efficient production and identification

of relevant information. Given that the only date available for the deposition was October 2,

2018, the request for an extension of time for filing expert reports (and the accompanying request

for leave to file infringement contentions reflecting the contents of the expert report) should be

granted.

       Courts in this district apply a non-exclusive list of factors when considering whether to

grant leave of court permitting a party to amend its infringement or invalidity contentions after

the deadline for serving those contentions has passed. Those factors are: (1) the length of the

delay and its potential impact on the judicial proceedings; (2) the reason for the delay, including

whether it was within the reasonable control of the movant; (3) whether the offending party was

diligent in seeking an extension of time, or in supplementing discovery, after an alleged need to

disclose the new matter became apparent; (4) the importance of the particular matter, and if vital

to the case, whether a lesser sanction would adequately address the other factors to be considered

and also deter future violations of the court’s scheduling orders, local rules, and the federal rules

of procedure; and (5) the danger of unfair prejudice to the non-movant. See Sycamore IP

Holdings LLC v. AT&T Corp., No. 2:16-cv-588, 2017 WL 4517953, at *2 (E.D. Tex. Oct. 10,



                                                 3
2017); Allure Energy, Inc. v. Nest Labs, Inc., 84 F. Supp. 3d 538, 540–41 (E.D. Tex. 2015); Tyco

Healthcare Grp. LP v. Applied Med. Res. Corp., No. 9:06-cv-151, 2009 WL 5842062, at *2

(E.D. Tex. Mar. 30, 2009); Computer Acceleration Corp. v. Microsoft Corp., 481 F. Supp. 2d

620, 625 (E.D. Tex. 2007); see also Tech Pharmacy Servs., LLC v. Alixa Rx LLC, No. 4:15-cv-

766, 2017 WL 3283325, at *2 (E.D. Tex. Aug. 2, 2017) (same principles applicable to whether

to strike or permit amendment of invalidity contentions); Anascape, Ltd. v. Microsoft Corp., No.

9:06-cv-158, 2008 WL 7180756, at *2-3 (E.D. Tex. May 1, 2008) (same). With respect to the

issue of diligence, the burden of proof is on the party seeking leave to establish diligence, rather

than on the opposing party to establish lack of diligence. O2 Micro Int’l Ltd. v. Monolithic

Power Sys., Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006).

       After carefully considering the circumstances leading to the dispute over CyWee’s

amendment of its infringement contentions and the request for an extension of the date for filing

expert reports, the Court makes the following findings:

   1. With respect to the Samsung-algorithm products, given the considerable confusion over

       the production of the pertinent source code, CyWee was justified in concluding that it

       was not until Samsung’s offer to produce its source code as of July 30, 2018, at the

       earliest, that the 30-day period for amending its infringement contentions began to run.

       Thus, the filing of the infringement contentions with respect to the Samsung-algorithm

       products, which occurred on September 10, 2018, was at most delayed 12 days.

   2. With respect to the Qualcomm-algorithm products, the source code was produced on July

       25, 2018. Accordingly, any delay in amending the infringement contentions with regard

       to the Qualcomm algorithm products was, at most, 39 days.              However, the Court

       acknowledges CyWee’s representation that without a deposition of a Qualcomm



                                                 4
   representative, CyWee was unable to identify relevant information in the source code

   until October 2, 2018.

3. The short periods of delay at issue in this case have had no material impact on the judicial

   proceedings, as a date for trial has not yet been set and other deadlines have not been

   adversely affected by the delay.

4. The background circumstances that led to the delay in amending the infringement

   contentions are attributable to CyWee’s lack of information—or at least its lack of

   recognition—that some of the accused devices were using a Qualcomm algorithm for

   their sensor fusion technology and that others were using a Samsung algorithm, which

   was contrary to CyWee’s prior understanding.         Whether that misunderstanding was

   chargeable to CyWee and thus the long period between the service of CyWee’s initial

   infringement contentions and the service of its amended infringement contentions was

   under the reasonable control of CyWee is a difficult issue. The Court has resolved that

   issue by determining that CyWee’s misunderstanding was reasonable and that the delay

   was therefore not reasonably chargeable to CyWee.

5. While CyWee delayed for a period of time in seeking access to Qualcomm and

   Samsung’s source code, that delay was not the result of unreasonable lack of diligence.

   Once the need to amend the infringement contentions became clear, CyWee was diligent

   in conducting the discovery that ultimately led to CyWee’s amending its contentions,

   even though that process took several months to complete.

6. The amendment of the infringement contentions is important to the case, as it appears

   that the effect of denying an amendment would be that CyWee’s claims as to the devices




                                            5
        using the Qualcomm and Samsung algorithms would fail, at least in this proceeding, or

        would be significantly compromised.

    7. The prejudice to Samsung resulting from the delays is minimal. While amending its

        infringement contentions allows CyWee to proceed on portions of the case that might

        otherwise be barred, the loss of an opportunity to benefit from that windfall does not

        constitute prejudice to Samsung. The only prejudice to Samsung that the Court can

        perceive is the burden of supplementing its expert report on infringement to address the

        Qualcomm- and Samsung-algorithm theories of infringement. The Court does not regard

        that burden as constituting severe or unfair prejudice, as Samsung has long understood

        that its products contain code from those sources and has understood for months that

        CyWee has been seeking the discovery needed to prove its case as to those products.

                                     II. Factual Background

        To assess the reasons for the various delays in the discovery process and to assess CyWee’s

diligence during that period, it is necessary to examine the timeline of the discovery proceedings in

some detail.

        CyWee offered evidence that it conducted negotiations with Samsung for a period of about

six months before filing suit. During those pre-suit negotiations, CyWee presented Samsung with

claim charts showing why CyWee believed that Samsung’s products infringed the patents-in-suit.

CyWee’s presentations, according to its evidence, cited Samsung’s use of Android sensor fusion

code in the products at issue. In response to those claim charts, Samsung did not deny that its

products used Android sensor fusion code, nor did Samsung state that it used some code other than

Android sensor fusion code. Dkt. No. 206-1, at ¶¶ 2-4. Samsung has offered no contrary evidence

on that point.



                                                 6
       After suit was filed, CyWee served its initial infringement contentions on July 12, 2017,

accusing 15 Samsung products of infringement.             CyWee subsequently served amended

infringement contentions that added three new products. After Samsung moved to strike the

amended infringement contentions as untimely, Dkt. No. 41, CyWee moved for leave to amend its

infringement contentions, Dkt. No. 44. The Court granted the motion for leave to amend and

denied the motion to strike. Dkt. Nos. 58 and 63.

       Samsung made its initial discovery disclosures in August 2017. Those disclosures listed

individuals at various companies that were identified as “[t]hird-party provider[s] of accused

hardware and software components,” and that those individuals were “[k]nowledgeable about

sensors and sensor fusion algorithms used in accused products.” Dkt. No. 215-2, at 7-8. In

October 2017, Samsung responded to one of CyWee’s interrogatories (interrogatory no. 21) by

stating that the “algorithm processing chip” for several of the accused devices was manufactured

by other companies, including Broadcom and Qualcomm. Dkt. No. 176-3, at 42.

       In January 2018, CyWee requested various items of discovery from Samsung, including all

source code documentation for the accused products “related to the functionality accused in

CyWee’s infringement contentions in this case.” Dkt. No. 160-2, at 4. On March 9, 2018, CyWee

followed up with a further request (apparently an oral request) that Samsung make its source code

available for inspection. Dkt. No. 187-1, ¶ 7; Dkt. No. 187-10, at 1.

       Samsung replied to that request by stating that the source code for its accused products

would be made available for inspection in its offices in Atlanta starting on March 23, 2018. Dkt.

No. 187-10, at 1. At that time, along with a considerable volume of other discovery materials,

Samsung produced a spreadsheet that listed, among other information, the “sensor fusion

algorithm” for various Samsung products.         The column headed “sensor fusion algorithm”



                                                 7
contained various entries, including listing “Qualcomm” for certain products and listing “SEC

[Samsung Electronics Company]” for others. Dkt. No. 197-2.

       CyWee advised Samsung that its expert would be available to examine the source code on

May 8 and 9, 2018. At that time, a team from CyWee traveled to Atlanta to begin examining the

source code. They had difficulties in doing so, however. According to CyWee (and unrebutted by

Samsung), only a small portion of the source code for only a small subset of the accused products

was made available at that time. When Samsung provided more code the next day, CyWee’s team

discovered that the code was stored on an external drive that was not indexed, frequently locked up

during review, and could not be searched to determine where the functions related to sensor fusion

were located. Dkt. No. 206-2, at ¶¶ 6-7, 12.

       Over the next several days, the parties negotiated over the production of Samsung’s source

code material. On May 11, Samsung stated that CyWee “should have been aware that much of the

relevant source code would be with third parties,” because Samsung’s discovery responses

“provid[ed] more than adequate information for CyWee to have discerned that many of the

accused products use a third-party algorithm processing chip and a third-party algorithm.” Dkt.

No. 176-5, at 8-9. In support of that contention, Samsung pointed to its initial disclosures in

August 2017 and its response to interrogatory no. 21 submitted in October 2017. CyWee disputed

that the August disclosures or the October interrogatory response had put CyWee on notice that the

algorithms in many of Samsung’s accused products were produced by others and that the code was

not in Samsung’s possession. Id. at 7-8.

       On May 15, Samsung disclosed that the third parties in question had never provided

Samsung with the relevant source code and that Samsung did not have possession of the third-party

source code that CyWee was seeking. Samsung advised CyWee that in order to obtain that code



                                                8
CyWee would have to seek it through discovery directed to the third parties. Id. at 7. On May 17,

2018, Samsung offered to request that the third parties provide their source code to CyWee;

Samsung made such a request to Qualcomm by letter, but Qualcomm did not respond to

Samsung’s letter, and CyWee was unable to obtain access to the Qualcomm source code at that

time.

        On May 21, CyWee emailed Samsung, raising multiple questions regarding the review of

Samsung’s source code, including the sensor fusion code. Dkt. No. 206-16. On June 5, Samsung

responded to CyWee’s May 21 inquiry. With regard to the request that Samsung confirm that the

Android sensor fusion code was the same as the code Samsung had already produced, Samsung

replied that the Android sensor fusion code is not used in Samsung products. Dkt. No. 206-16, at

23. CyWee responded by insisting that Samsung could not deny that the Android sensor fusion

algorithm was included on some of the accused devices, since Samsung had previously produced

that code in response to a discovery request. Id.

        During June 2018, the parties exchanged emails regarding the production of the pertinent

source code. CyWee noted that some of the information it had received from Samsung had been

inconsistent, and it requested that Samsung clarify its responses on those points.        Samsung

responded that CyWee’s continuing requests for access to the pertinent source code were “both

expansive and vague.” Dkt. No. 176-4, at 20-23.

        In response to CyWee’s further objections to the state of Samsung’s production, Samsung

on July 2, 2018, explained that it had provided CyWee with a complete copy of the two versions of

its internally developed sensor fusion algorithms. Samsung explained that the Android algorithms

“are not used in any of the accused products (they are ‘dead’ or inactive code).” Dkt. No. 176-4, at

19.



                                                    9
       CyWee responded the next day that Samsung had not produced the code that replaced the

functions of the “dead” Android code or the names of the applications containing that code.

CyWee also requested that Samsung’s Rule 30(b)(6) witnesses be prepared to testify about

Samsung’s in-house applications that purportedly performed the sensor fusion function and about

Samsung’s allegation that the Android code on its accused products was “dead.” Id. at 18-19.

Samsung responded that its witnesses would be prepared to address those questions in their

depositions scheduled for late July and early August in Korea.

       On July 3, Samsung proposed to make available for CyWee’s inspection the source code

for various products that used the internally developed Samsung sensor fusion algorithm.

Samsung offered to provide that material for inspection in local counsel’s offices in Tyler, Texas.

Dkt. No. 187-14.

       Beginning on July 26, CyWee took the deposition of Dr. Gongbo Moon, Samsung’s

corporate representative on topics related to the sensor fusion algorithms used in the accused

products. Dr. Moon testified that the source code in each accused product was modified to

circumvent the Android sensor fusion code in favor of Samsung’s own algorithm or a third-party

algorithm. Dkt. No. 206-14. During the deposition period, on July 30, Samsung advised CyWee

that as of that date a fully searchable version of the source code for the devices using the Samsung

sensor fusion technology was available for inspection in Tyler, Texas. Dkt. No. 187-15.

       Based on Dr. Moon’s deposition, on July 31, CyWee requested assurances from Samsung

that certain specific source code was produced. The requested source code included files for

Samsung’s “SensorService.cpp,” the file that, according to Dr. Moon, had been modified to run

Samsung’s own sensor fusion algorithm or a third-party algorithm, rather than the standard

Android code. Dkt. No. 206-15; Dkt. No. 206-14 (65:11-18).



                                                10
       On August 10, Samsung confirmed that the requested source code, including the specific

files requested by CyWee, would be available for review. On August 14 and 15, CyWee inspected

that source code. Twenty-seven days later, CyWee served supplemental infringement contentions,

in the form of claim charts, for three of Samsung’s accused products. Dkt. No. 187, at 4.

       In the meantime, with respect to CyWee’s efforts to obtain source code relating to the

Qualcomm sensor fusion algorithm, Qualcomm failed to respond to Samsung’s request that it

produce its source code to CyWee.         Accordingly, on May 31, 2018, CyWee subpoenaed

Qualcomm for that material. On June 15, 2018, both Qualcomm and Samsung filed objections to

the subpoena. The parties then engaged in negotiations over the subpoena.

       After extended negotiations, Qualcomm produced source code on July 25, which CyWee’s

expert reviewed on August 6. However, CyWee subsequently advised Qualcomm that its expert

had not been able to locate key operations within the source code. Dkt. No. 176-17. When

Qualcomm responded on August 17 that it was not willing to volunteer any more information

about the source code, CyWee promptly served Qualcomm with a deposition subpoena. Id.

Qualcomm initially objected to the deposition subpoena, but ultimately agreed to submit to a

deposition. Because Qualcomm’s expert was not available until October 2, the deposition was

scheduled for that day. It was at that point that CyWee moved for leave to file a supplement to its

expert report in order to incorporate the information regarding the Qualcomm sensor fusion

algorithm. Dkt. No. 176.

                                         III. Discussion

       Of the non-exclusive list of factors the courts in this district consider when determining

whether to grant leave of court permitting a party to amend its infringement or invalidity

contentions after the deadline for serving those contentions has passed, this Court finds two



                                                11
factors critical to the disposition of these motions: whether there was a good reason for CyWee’s

delay in amending its infringement contentions and whether CyWee showed reasonable diligence

once the need to amend its contentions became apparent. 1 Based on the timeline of events and the

findings supported by the evidence proffered by the parties, the Court draws the following

conclusions:

       First, although CyWee could have sought to review the Samsung source code at the outset

of the case, or after the initial disclosures in August 2017, the delay in requesting access to the

source code until January 2018 was not unreasonable. That is so particularly in light of CyWee’s

belief (not corrected by Samsung at any point during the pre-suit negotiations) that all of

Samsung’s devices ran the Android sensor fusion code.

       Second, the delay between the time that Samsung made the source code available as of

March 23, 2018, and the time when CyWee’s team traveled to Atlanta to examine the code was not

unreasonable, particularly given the limited availability of CyWee’s expert.

       Third, the effort to examine the code in Atlanta was unsuccessful; while it is not entirely

clear why that effort did not succeed, CyWee’s account is that the code was largely inaccessible,

incomplete, and not indexed, and Samsung has not specifically rebutted that contention. The Court

therefore concludes that it was not unreasonable for CyWee to attempt to obtain access to

Samsung’s source code in other ways.

       Fourth, the facts relating to Qualcomm do not suggest a lack of diligence on CyWee’s part.

When CyWee discovered that Qualcomm was involved with the sensor fusion technology in

Samsung’s devices, CyWee requested assistance from Samsung in obtaining Qualcomm’s source

code for that functionality. Samsung wrote a letter to Qualcomm requesting its cooperation, but

       1
          As noted above, the other factors (i.e., length of delay, importance of the matter, and
danger of unfair prejudice) all clearly point in favor of CyWee.
                                                 12
that was the limit of Samsung’s cooperation in obtaining Qualcomm’s assistance. Moreover, when

CyWee served a subpoena on Qualcomm for the information, Samsung impeded CyWee’s

discovery effort by objecting to the subpoena. Obtaining information from Qualcomm turned out

to be a slow process, a fact that cannot be laid at CyWee’s doorstep. Although CyWee actively

sought Qualcomm’s cooperation as early as June 2018, Qualcomm did not produce its source code

until the end of July.    And even then, CyWee needed information from a knowledgeable

Qualcomm witness to understand the functioning of the source code, and Qualcomm did not make

that witness available until October 2, 2018. Under these circumstances, the Court finds nothing to

fault in CyWee’s conduct with regard to the Qualcomm discovery, at least once CyWee focused on

the fact that some of the devices used a Qualcomm algorithm to perform the sensor fusion

functions rather than the Android algorithm.

       Fifth, with respect to those devices that used Samsung’s own code, there were various

indications from Samsung, beginning with the March 23, 2018, spreadsheet and continuing into

May and June of 2018, that the Android code was not the operative code in Samsung’s devices. 2

CyWee might well have garnered from those disclosures that Samsung was not using the Android

code as the basis for its sensor fusion technology. However, perhaps because it was confused by

the fact that the Samsung products still contained the Android code, CyWee did not recognize at

that time that the Android code was irrelevant to the sensor fusion function in Samsung’s products.

Therefore, it was not clear to CyWee until July 2, 2018, that the Android code in those devices was

“dead.” At that point, CyWee sought to obtain access to pertinent portions of Samsung’s internally

developed code, and access was ultimately promised on July 30, 2018.              After obtaining



       2
           The Court does not regard the August 2017 initial disclosures or the October 2017
interrogatory as being sufficiently specific to put CyWee on notice that the Android algorithm
was not used in Samsung’s accused products.
                                                13
confirmation by August 10 that the Samsung code contained all the elements CyWee was seeking,

CyWee promptly reviewed that code on August 14 and 15. The amended infringement contentions

with regard to the Samsung-algorithm products were served 27 days later. During that period,

CyWee cannot fairly be charged with failing to act promptly to obtain the information it needed.

        In sum, the picture that emerges from the evidence presented to the Court is that CyWee,

while not always as prompt in seeking materials or recognizing blind alleys as it could have been,

was reasonably diligent in seeking the pertinent source code throughout the discovery period in

light of the difficulties it encountered. While CyWee might have deduced from communications

along the way that Samsung’s devices used algorithms other than the Android algorithm, it was not

until July 2018 that Samsung explicitly stated that the Android code, although found in Samsung’s

products, was “dead” and had no functional role in those devices. At that point, CyWee essentially

had to start over, both with respect to the products that incorporated the Qualcomm algorithm and

the products that incorporated Samsung’s own algorithm. 3 Under these circumstances, the Court

concludes that CyWee has shown that there were legitimate reasons for the delay in serving its

amended infringement contentions and that it was reasonably diligent in seeking relief from the

time limits set forth in the Court’s docket control order.

        For the foregoing reasons, the Court concluded that CyWee’s motion to supplement its

expert report, Dkt. No. 176, should be GRANTED and Samsung’s motion to strike CyWee’s

untimely supplemental infringement claims, Dkt. No. 187, should be DENIED.




        3
          Although CyWee places the blame on Samsung for “hiding the ball” at various points
in the discovery process, the Court does not find Samsung’s conduct in the discovery
proceedings to have been improper. While Samsung could have been more forthcoming at
certain points and while Samsung was not always as prompt in responding to CyWee’s requests
as CyWee wanted, for the most part Samsung was responsive and cooperative.
                                                  14
IT IS SO ORDERED.

SIGNED THIS 7th day of November, 2018




                               _______________________________
                               WILLIAM C. BRYSON
                               UNITED STATES CIRCUIT JUDGE




                                  15
